 1   ARRIOLA, COWAN AND ARRIOLA
     MARK E. COWAN (Bar No. 73002)
 2   ANITA P. ARRIOLA (Bar No. 89001)
     259 Martyr St., Ste. 201
 3   Hagåtña, GU 96910-5200
     Telephone: (671) 477-9730
 4   Facsimile: (671) 477-9734

 5   MACDONALD | FERNANDEZ LLP
     IAIN A. MACDONALD (Admitted Pro Hac Vice)
 6   RENO F.R. FERNANDEZ III (Admitted Pro Hac Vice)
     MATTHEW J. OLSON (Admitted Pro Hac Vice)
 7   221 Sansome Street, Third Floor
     San Francisco, CA 94104-2331
 8   Telephone: (415) 362-0449
     Facsimile: (415) 394-5544
 9
     Attorneys for Creditor,
10   BANK OF GUAM
11                                     DISTRICT COURT OF GUAM
12   In re                                              Bankr. Case No. 19-00010
13   ARCHBISHOP OF AGAÑA, A Corporation                 Chapter 11
     Sole,
14                                                      BANK OF GUAM’S OBJECTION TO
                           Debtor.                      DEBTOR’S NOTICE OF INTENT TO
15                                                      PRESENT TESTIMONY RE: DEBTOR’S
                                                        MOTION FOR AUTHORIZATION TO
16                                                      SELL REAL PROPERTY (ACCION
                                                        HOTEL PROPERTY)
17
                                                        Date: May 3, 2019
18                                                      Time: 8:30 a.m.
                                                        Place: 520 W. Soledad Avenue, 4th Floor
19                                                             Hagåtña, Guam
20                                                              Hon. Frances Tydingco-Gatewood
21

22           COMES NOW Bank of Guam (the “Bank”), creditor herein, and respectfully objects to
23   Debtor in Possession’s Notice of Intent to Present Testimony [Dkt. #153] at the May 3, 2019 hearing
24   with respect to Debtor in Possession’s Motion for Authorization to Sell Real Property (Accion Hotel
25   Property) [Dkt. #127] on the grounds that insufficient notice of the appraisal is being given, as
26   required by Rules 2002(a)(2) and 6004 of the Federal Rules of Bankruptcy Procedure, to allow
27   creditors to prepare for the hearing. Although the Debtor in possession suggests that an appraisal is
28   being prepared, as of this writing a copy of said appraisal has still not been provided to the Bank and
                                                                                                          1

               Case 19-00010 Document 155 Filed 04/30/19 Page 1 of 2
 1   was not provided to the Bank in time for the Bank to review and offer any comments before the

 2   deadline set by Federal Rule of Bankruptcy Procedure 6004(b). Such delay by the Debtor in

 3   Possession is prejudicial to the interests of the Bank and other unsecured creditors.

 4          For these reasons, the Bank prays that the Court deny Debtor’s request to present testimony

 5   at the May 3, 2019 hearing, and that an evidentiary hearing on the proposed sale be scheduled on the

 6   reasonableness of the proposed private sale and the proposed purchase price.

 7   DATED: April 29, 2019                         MACDONALD | FERNANDEZ LLP

 8                                                 By:    /s/ Iain A. Macdonald
                                                          Iain A. Macdonald
 9                                                        Matthew J. Olson
                                                          Attorneys for Secured Creditor,
10                                                        BANK OF GUAM
11

12                                         CERTIFICATE OF SERVICE

13          I hereby certify that, on April 29, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true

14   copy of the foregoing Bank of Guam’s Objection to Debtor’s Notice of Intent to Present Testimony

15   Re: Debtor’s Motion for Authorization to Sell Real Property (Accion Hotel Property) was served via

16   the Court's CM/ECF notification facilities to those parties who are registered CM/ECF participants

17   in this case, and the U.S. Trustee.

18   /s/ Iain A. Macdonald
     Iain A. Macdonald
19

20

21

22

23

24

25

26

27

28
                                                                                                           2

               Case 19-00010 Document 155 Filed 04/30/19 Page 2 of 2
